Affirmed and Memorandum Opinion filed August 26, 2014




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-13-01146-CR

                          JOE ROGERS PARKER, Appellant
                                               V.
                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 248th District Court
                               Harris County, Texas
                           Trial Court Cause No. 0829249

                    MEMORANDUM                           OPINION


       Appellant Joe Rogers Parker appeals from the trial court's denial of his
motion for post-conviction DNA testing.1 Appellant’s appointed counsel filed a
brief in which he concludes the appeal is wholly frivolous and without merit. The
brief meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396
       1
         See also Parker v. State, 14-04-00873-CR, 2006 WL 2771809 (Tex. App.—Houston
[14th Dist.] Sept. 28, 2006, pet. ref’d) (affirming trial court’s denial of appellant’s motion for
post-conviction DNA testing).
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). The record was
provided to appellant. On July 25, 2014, appellant filed a pro se response to
counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2